DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (US 2016/0137248).
Garrett discloses a handle protection apparatus for a personal mobility including steering shaft and a handle member provided with a grip portion at opposite sides of the handle member, the handle protection apparatus comprising: a first protection member (160b)  mounted on an external surface of the handle member (100) between the grip portion and the steering shaft (see Fig 4); a protection cover (200) configured to enclose and accommodate the grip portion (unnumbered grip, see Fig 5) and at least one component (120) provided on the grip portion and including: a coupling end portion (161b) at a first end portion (right side, see Fig 4) of the protection cover (200) and detachably coupled to the first protection member (160b); and an opening (173) for a hand of a user to enter or exit through the opening (173); and a second protection member (160a) fixed to a second end portion (left side, see Fig 4) of the protection cover (200) opposite to the coupling end portion. (see Fig 4).
Re claim 17, the protection cover (200) includes one or more drain holes (175) formed on a lower side thereof (see Fig 6).
Re claim 20, the first protection member (160b) includes a support portion (150) having a coupling hole (152) through which the grip portion is configured to pass and the support portion (150) is fastened to the handle member by a fixing member (161a).
Allowable Subject Matter
Claims 2-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150329162 		state of the art
US 5740700 			state of the art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656